This opinion is subject to administrative correction before final disposition.




                                Before
                   GASTON, ATTANASIO, and MYERS
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                    Thomas J. McTIERNAN
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                             No. 202100331

                        _________________________

                           Decided: 2 March 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                            Benjamin A. Robles

 Sentence adjudged 12 August 2021 by a special court-martial convened
 at Marine Corps Base Camp Lejeune, North Carolina, consisting of a
 military judge sitting alone. Sentence in the Entry of Judgment: reduc-
 tion to E-1, confinement for 9 months, forfeiture of $1,000.00 pay per
 month for 10 months, and a bad-conduct discharge.

                             For Appellant:
                  Captain Thomas P. Belsky, JAGC, USN
               United States v. McTiernan, NMCCA No. 202100331
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2